     Case 1:19-cv-01876-ACA-JHE Document 20 Filed 07/22/20 Page 1 of 3                    FILED
                                                                                  2020 Jul-22 PM 02:15
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ALABAMA
                     EASTERN DIVISION

ROBERT MARSHALL,                            )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No.: 1:19-cv-01876-ACA-JHE
                                            )
WARDEN, FCI TALLADEGA,                      )
                                            )
       Respondent.                          )

                       MEMORANDUM OPINION

      Petitioner Robert Marshall filed this action for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241, challenging the validity of his sentence as a career

offender imposed by the United States District Court for the Middle District of

Alabama. (Doc. 1). On June 30, 2020, the magistrate judge entered a report,

recommending that the court dismiss the petition for lack of jurisdiction. (Doc. 18).

Mr. Marshall filed timely objections. (Doc. 19).

      Mr. Marshall objects to the magistrate judge’s reliance on McCarthan v.

Director of Goodwill Industries-Suncoast, Inc., 851 F.3d 1076 (11th Cir. 2017), in

determining that this court does not have jurisdiction to hear his petition. (Doc. 19

at 2). Mr. Marshall claims that McCarthan rejected prior circuit law for application

of the 28 U.S.C. § 2255(e) saving clause, and that under both prior law from the

Eleventh Circuit and the law of other circuits, he satisfies the saving clause
      Case 1:19-cv-01876-ACA-JHE Document 20 Filed 07/22/20 Page 2 of 3




requirements for obtaining review. (Id.).        Mr. Marshall’s arguments are not

persuasive.

      In his petition, Mr. Marshall directly challenges the validity of his sentence,

asserting that his prior convictions do not qualify him as a career offender under

Mathis v. United States, 136 S. Ct. 2243 (2016), and United States v. Hinkle, 832

F.3d 569 (5th Cir. 2016). (Doc. 1 at 7; Doc. 1-1 at 9). McCarthan mandates that a

federal prisoner challenging the legality of his sentence do so through a motion to

vacate under 28 U.S.C. § 2255, not through a petition for a writ of habeas corpus

under § 2241. 851 F.3d at 1081, 1089. Accordingly, the court does not have

jurisdiction over Mr. Marshall’s § 2241 petition.

      Mr. Marshall contends that “[u]nder the law of other circuits, there can be no

dispute that [he] would have satisfied the threshold requirements for obtaining

review.” (Doc. 19 at 2). Even if that is the case, the court is bound to apply Eleventh

Circuit precedent. See e.g., In re Hubbard, 803 F.3d 1298, 1309 (11th Cir. 2015)

(holding that where district court overlooked Eleventh Circuit decision and applied

Third Circuit law instead, “the district court inadvertently transgressed the

fundamental rule that courts of this circuit are bound by the precedent of this

circuit”); Cargill v. Turpin, 120 F.3d 1366, 1386 (11th Cir. 1997) (“The law of this

circuit is ‘emphatic’ that only the Supreme Court or [the Eleventh Circuit] sitting en

banc can judicially overrule a prior panel decision.”). Unless and until the Eleventh


                                       2
      Case 1:19-cv-01876-ACA-JHE Document 20 Filed 07/22/20 Page 3 of 3




Circuit or the United States Supreme Court decides otherwise, McCarthan remains

the law that this court must follow. And under McCarthan, because § 2255 is not

“inadequate or ineffective to test the legality of his detention,” 28 U.S.C. § 2255(e),

this court lacks jurisdiction to consider Mr. Marshall’s § 2241 petition. McCarthan,

851 F.3d at 1081.

      The court has carefully reviewed and considered de novo all the materials in

the court file, including the magistrate judge’s report and recommendation and Mr.

Marshall’s objections.     The court OVERRULES Mr. Marshall’s objections,

ADOPTS the magistrate judge’s findings, and ACCEPTS his recommendation.

      Accordingly, the court DISMISSES WITHOUT PREJUDICE Mr.

Marshall’s petition for writ of habeas corpus.

      The court will enter a separate final order consistent with this memorandum

opinion.

      DONE and ORDERED this July 22, 2020.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                       3
